1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10
                                  ----oo0oo----
11

12   CYNTHIA HOPSON,                    No. 2:18-cv-3232 WBS KJN
13                  Plaintiff,

14        v.                            ORDER
15   ANTHONY TRASSARE, JR., as an
     individual and doing business
16   as “The Coloring Book,”
     SANDRA R. TRASSARE, as an
17   individual and doing business
     as “The Coloring Book,” and
18   DOES 1-50, inclusive,

19                  Defendants.

20
21                                ----oo0oo----

22             In light of plaintiff’s objection to the order

23   referring this case to the court’s Voluntary Dispute Resolution

24   Program (“VDRP”) (Docket No. 7.), this action is reset for Status

25   (Pretrial Scheduling) Conference on May 28, 2019, at 1:30 p.m. in

26   Courtroom 5.    The August 5, 2019 date is VACATED and the STAY is

27   LIFTED.   The parties shall submit an Amended Joint Status Report

28   no later than May 14, 2019.     Counsel for both sides shall
                                        1
 1   personally appear at the Status Conference.

 2             IT IS SO ORDERED.

 3   Dated:   April 25, 2019

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     2
